  Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 1 of 14 PageID #:2453




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AUTO DRIVEAWAY FRANCHISE                    )
SYSTEMS, LLC                                )
                                            )
                      Plaintiff,            )       Case No.: 1:18-cv-04971
                                            )
              v.                            )
                                            )
JEFFREY CORBETT, AUTO                       )
DRIVEAWAY RICHMOND, LLC, and                )
INNOVAUTO USA, LLC                          )
                                            )
              Defendants.                   )

             CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
       IT IS HEREBY STIPULATED AND AGREED, by and among the parties hereto,

through their undersigned counsel, that the following provisions of this Confidentiality

Agreement and Protective Order (the “Order”) shall govern disclosure and use by the parties of

all documents, testimony, exhibits, interrogatory answers, responses to requests to admit and any

other materials and information disclosed or provided in the above-referenced action (the

“Action”).

       1.     Exclusive Use. All Information produced or disclosed in the Action shall be used

solely for the prosecution or defense (including any appeal therefrom) of the Action, and shall

not be used for any other purpose.

       2.     Definitions. When used in this Order, the term:

              (a)     “Confidential Information” shall mean all documents and testimony, and

       all Information contained therein, containing non-public: (i) information the producing

       party reasonably believes may prohibited from disclosure by law or by contract; (ii)

       research, technical, commercial or financial information that the party has maintained as
Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 2 of 14 PageID #:2454




    confidential;   (iii) personal identity information; (iv) income tax returns (including

    attached schedules and forms), W-2 forms and 1099 forms;                (v) personnel or

    employment records;. (vi) information that relates to the development of technology that

    is at issue in this case; (vii) information that contains trade secrets, including, without

    limitation, research, technical information, commercial information and financial

    information.

           (b)      “ATTORNEYS’         EYES     ONLY”      information    means    non-public

    information that: (a) constitutes research, technical information, commercial information,

    business, marketing, or other strategic information, or (b) that is confidential and of the

    most sensitive in nature; and (c) the producing party, in good faith, reasonably believes

    that disclosure of the information        would lead to       competitive injury.       The

    ATTORNEY’S EYES ONLY designation will be the exception rather than the rule.

           (c)      “Protected Information” shall mean Confidential information and

    Attorney’s Eyes Only information.

           (d)      “Disclosing Party” shall refer to any party to this Action and any non-

    party disclosing or producing Protected Information in connection with this Action.

           (e)      “Discovery Material” shall refer to all items or information that are

    produced or generated in disclosures or responses to discovery in this Action, regardless

    of the medium or manner in which it was stored, generated, or maintained.

           (f)      “Document” shall have the same meaning as provided in Rule 34 of the

    Federal Rules of Civil Procedure, and shall include, without limitation, all original,

    written, recorded, electronic, or graphic materials, and all copies, duplicates or abstracts




                                             2
  Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 3 of 14 PageID #:2455




       thereof including, but not limited to, notes on documents including information contained

       therein or derived therefrom.

               (g)     “Information” shall include individual documents and records (including

       associated metadata) whether on paper, film or other media, as discrete files stored

       electronically, optically, or magnetically, or as a record within a database, archive, or

       container file, including emails, messages, word processed documents, digital

       presentations, spreadsheets, and database content.

               (h)     “Receiving Party” shall refer to any party to this Action and any non-

       party that receives Confidential Information.

       3.      Third-parties.

       Any third party who produces material or information in response to a subpoena, or

pursuant to a request by any party to this litigation, may designate such material or information

as “Confidential” or “Attorney’s Eyes Only” by so notifying all Parties in writing or by marking

the document or information produced as “Confidential” or “Attorney’s Eyes Only”, as provided

in this Order. In so doing, the third party producing the Protected Information shall be entitled to

all the rights and obligations and subject to this Court’s jurisdiction solely for the purpose of

enforcing the Order and resolving dispute concerning the confidentiality of the information or

documents produced in this litigation. Any party to this litigation shall be entitled to designate

information produced by a third-party as Protected Information under this Order.

       4.      Mass Designation. To facilitate the expeditious production of documents,

consistent with the proportionality requirements of Rule 34 of the Federal Rules of Civil Procedure

and notwithstanding any other provisions in this Order, any Producing Party may designate all or

substantially all documents in a large document production as “CONFIDENTIAL.”              Any such



                                                  3
  Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 4 of 14 PageID #:2456




documents shall be treated like all other Confidential Information designated under this Order

unless and until the Confidential designation is either: (a) removed by the designating party; or (b)

removed by the Court. If a receiving party plans to attach any mass-designated document to a

public court filing, then the receiving party shall notify the designating party in writing and

identify the particular document(s) it intends to file. Within three business days of receiving

that notification, the designating party shall indicate which, if any, of the identified

documents are Confidential Information as defined by this Order.           If the designating party

maintains that all or a portion of the identified documents are Confidential Information, the

receiving party shall file a motion for leave to file such documents under seal consistent with the

Court’s standing orders and shall provide the Court with a courtesy copy of the documents for

its in camera review.      The designating party may set forth its basis for its confidential

designations in responding to the motion for leave to file under seal.

       5.        Persons to Whom Confidential Information May be Disclosed.

       Unless otherwise ordered by the Court or permitted in writing by the Disclosing Party, a

Receiving Party may disclose Confidential Information only to:

                 (a)   counsel of record in this Action, as well as counsel’s employees to whom

       it is reasonably necessary to disclose the information in connection with this Action;

                 (b)   the named parties, including: in-house counsel, officers, directors, and

       employees of the Receiving Party to whom disclosure is reasonably necessary for this

       Action;

                 (c)   experts, consultants, or investigators and their staff who have signed the

       Acknowledgment attached hereto as Exhibit A;




                                                 4
Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 5 of 14 PageID #:2457




           (d)     outside photocopying, microfilming or database service providers, trial

    support firms, graphic production services, and litigation support service providers

    engaged by the parties during this Action to whom disclosure is reasonably necessary for

    this Action and who signs the Acknowledgement attached hereto as Exhibit A;

           (e)     the Court, any court to which a party petitions for discovery of a non-

    party, any appellate court, necessary court personnel, and jurors;

           (f)     court reporters and their staff, stenographers or video operators,

    professional jury or trial consultants, mock jurors, and professional vendors to whom

    disclosure is reasonably necessary for this Action and who signs the Acknowledgement

    attached hereto as Exhibit A;

           (g)     during their depositions and deposition preparation, witnesses in the

    Action to whom disclosure is reasonably necessary and who have signed the

    Acknowledgment attached hereto as Exhibit A (although such individuals shall not be

    permitted to retain any copies);

           (h)     any mediator or arbitrator engaged by the named parties in connection

    with this Action and who signs the Acknowledgement attached hereto as Exhibit A;

           (i)     the author or recipient of a document containing the Confidential

    Information or a custodian or other person who otherwise possessed or knew the

    information; and

           (j)     other persons only after notice to all parties and upon order of the Court,

    or upon written consent of the Disclosing Party.




                                             5
  Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 6 of 14 PageID #:2458




       6.      Persons to Whom Confidential Information May be Disclosed.

       Documents or Discovery Materials designated “ATTORNEY’S EYES ONLY” shall be

disclosed only to the persons listed in paragraph(s) 5(a) and 5(c)-(j).

       7.      Methods of Designation.         Designation of documents or other material as

containing Confidential Information or Attorney’s Eyes Only information may be made at or

prior to the time of production of documents by stamping or otherwise affixing the legend

“CONFIDENTIAL” or “ATTORNEY’S EYES ONLY” on each page deemed to meet the

requirements of this Order, in a manner that does not interfere with the legibility of the

document. The Disclosing Party must limit designations of Confidential Information or

Attorney’s Eyes Only to those parts of documents, testimony, or material that are clearly

identified as containing Confidential Information or Attorney’s Eyes Only information. When

information is disclosed in a form not appropriate for placing or affixing the proper designation,

the Producing Party may designate the information as CONFIDENTIAL OR ATTORNEY’S

EYES ONLY by providing the Receiving Party notice in writing when the information is

produced to the Receiving Party.

       If a party makes original documents or materials available for inspection, all documents

or materials shall be deemed “CONFIDENTIAL” during the inspection and before any

designation, and the Disclosing Party need not designate them for protection until after the

Receiving Party that conducted the inspection has indicated which material it would like copied

and produced. After the Receiving Party has identified the documents it wants copied and

produced, the Disclosing Party must determine which documents, or portions thereof, qualify for

protection under this Order and affix the appropriate legend before producing the documents.

       8.      Depositions, Hearings, and Transcripts. A Disclosing Party may designate as

Confidential or Attorneys Eyes Only any portion of a transcript from a deposition or a transcript
                                                  6
  Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 7 of 14 PageID #:2459




from other pretrial or trial proceedings deemed to contain such material. The Disclosing Party

shall advise the court reporter and counsel of record at the beginning and end of the testimony

containing Confidential Information or Attorney’s Eyes Only information (“Confidential

Testimony”) either orally at the deposition or in writing no later than thirty (30) calendar days

after receipt from the court reporter of the final deposition transcript. During such 30-day period,

the parties shall treat the entire transcript as Confidential. The reporter shall mark

“CONFIDENTIAL” on the face of the transcript at the beginning and end of any portions of

Confidential Testimony. Transcripts containing Confidential Testimony shall have an obvious

legend on the title page that the transcript contains Confidential Information, and the title page

shall be followed by a list of all pages (including line numbers as appropriate) that have been

designated as Confidential.

       The use of a document as an exhibit at a deposition shall not in any way affect its

designation as “CONFIDENTIAL” or “Attorney’s Eyes Only.”

       9.      Required Written Acknowledgements. Each expert, advisor, consultant, fact

witness or potential fact witness who receives Protected Information shall be shown a copy of

this Order and be advised of its contents. Each such individual shall execute the written

acknowledgement attached hereto as Exhibit A.

       10.     Maintenance of Confidential Information. Any person or entity in possession

of Protected Information shall maintain those materials in a reasonably secure manner, and shall

not reveal or discuss such information to or with any person not entitled to receive it, so that the

Protected Information is not further disclosed or used in any manner inconsistent with this Order.

The protections conferred by this Order cover not only the protected information itself, but also

any information copied or extracted therefrom, as well as copies, excerpts, summaries, or



                                                 7
  Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 8 of 14 PageID #:2460




compilations thereof, plus testimony, conversations, or presentations by parties or counsel to or

in court or in other settings that might disclose protected material to persons not authorized to

receive such material.

       11.     No Limit On Use by Disclosing Party. Nothing in this Order shall be construed

as limiting a Disclosing Party’s use of its own Protected Information.

       12.     Disclosure by Receiving Party. If a Receiving Party learns that, by inadvertence

or otherwise, it has disclosed Protected Information to any person or in any circumstance not

authorized under this Order, the Receiving Party must immediately (a) notify in writing the

Disclosing Party of the unauthorized disclosures; (b) use its best efforts to retrieve all

unauthorized copies of the Protected Information; (c) inform the person or persons to whom

unauthorized disclosures were made of all the terms of this Order; and (d) request such person or

persons to execute the Acknowledgment that is attached hereto as Exhibit A.

       13.     Disclosure Required by Subpoena or Court Order. If a Receiving Party is

served with a subpoena or a court order issued in another litigation or an investigation that

compels disclosure of any Protected Information, that Receiving Party must: (a) promptly notify

in writing the Disclosing Party and provide it with a copy of the subpoena or court order; (b)

promptly notify in writing the individual or entity who caused the subpoena or order to issue in

the other litigation or investigation and provide it with a copy of this Order; and (c) cooperate

with respect to all reasonable procedures pursued by the Disclosing Party whose Confidential

Information may be affected.

       The Disclosing Party must notify the Receiving Party within twenty-one (21) calendar

days of receiving the notice and accompanying information if it intends to seek a protective order

from the court to avoid disclosure of the Protected Information.



                                                8
  Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 9 of 14 PageID #:2461




                (a)   If the Disclosing Party timely seeks a protective order, the Receiving Party

       served with the subpoena or court order shall not produce any Protected Information

       before a determination by the court from which the subpoena or order issued, unless the

       Disclosing Party consents to such production in writing.

                (b)   If the Disclosing Party fails to object or seek a protective order from the

       court within twenty-one (21) calendar days of receiving the notice and accompanying

       information, the Receiving Party may produce the Protected Information responsive to

       the subpoena or court order.

                (c)   Nothing in these provisions should be construed as authorizing or

       encouraging a Receiving Party in this Action to disobey a lawful directive from another

       court.

       14.      Failure to Designate.      Failure to designate materials as Confidential or

Attorney’s Eyes Only at the time of production may be remedied by supplemental written notice

by the Disclosing Party. The Disclosing Party must notify the Receiving Party in writing after

discovering that it failed to designate the information as Confidential or Attorney’s Eyes Only. If

such notice is given, all documents, materials, or testimony so designated shall be subject to this

Order as if they had been initially designated as Confidential or Attorney’s Eyes Only to the

extent that such documents, materials, or testimony fall within the definition of Confidential

Information or Attorney’s Eyes Only Information. Therefore, the Receiving Party should notify

any non-party to whom disclosure was made about the confidentiality designation.

       15.      Non Waiver of Privilege Under F.R.E. 502(d). The production of privileged or

work-product protected documents, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state



                                                9
 Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 10 of 14 PageID #:2462




proceeding. This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d). However, nothing contained herein is intended to or shall

serve to limit a party’s right to conduct a review of documents, Electronically Stored

Information, or information (including metadata), for relevance, responsiveness, and/or

segregation of privileged and/or protected information before production. Nothing herein shall

limit the parties from arguing that the document is not in fact privileged. Rather, this paragraph

is intended only to prohibit arguing that the document has lost its privilege due to production.

       16.     Challenges by a Party to Designation as Protected Information. The

designation of any material or document as Protected Information is subject to challenge by any

party. The following procedure shall apply to any such challenge.

               (a)      Meet and Confer.      A party challenging the designation of Protected

       Information must do so in good faith and must begin the process by conferring directly

       with counsel for the designating party. In conferring, the challenging party must explain

       the basis for its belief that the confidentiality designation was not proper and must give

       the designating party an opportunity to review the designated material, to reconsider the

       designation, and, if no change in designation is offered, to explain the basis for the

       designation.     The designating party must respond to the challenge within five (5)

       business days.

               (b)      Judicial Intervention. A party that elects to challenge a confidentiality

       designation may file and serve a motion that identifies the challenged material and sets

       forth in detail the basis for the challenge. Each such motion must be accompanied by a

       competent declaration that affirms that the movant has complied with the meet and

       confer requirements of this procedure. The burden of persuasion in any such challenge



                                                10
  Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 11 of 14 PageID #:2463




        proceeding shall be on the designating party. Until the Court rules on the challenge, all

        parties shall continue to treat the materials as Protected Information under the terms of

        this Order.

        17.    No Filing of Confidential Information. A Receiving Party may not file in the

public record in this Action any Protected Information without written permission from the

Disclosing Party or a Court Order secured after appropriate notice to all interested persons. If

only portions of a document contain Protected Information, the party filing the document shall

submit to the court a redacted copy of the same, in accordance with the Court's rules. The parties

agree that N.D. Ill. Civ. R. 5.8 and 26.2 shall govern requests to file Protected Information under

seal.

        18.    Obligations Upon Conclusion of Action. After the final disposition of this

Action, including any appeals, each Receiving Party must either return all Protected Information

to the Disclosing Party or destroy such material, including all copies, abstracts, compilations,

summaries, and any other form in which the Protected Information may have been reproduced or

captured.

        Whether the Protected Information is returned or destroyed, the Receiving Party must

submit a written certification to the Disclosing Party that (a) identifies (by category, where

appropriate) all the Protected Information that was returned or destroyed; and (b) affirms that the

Receiving Party has not retained any copies, abstracts, compilations, summaries, or any other

format reproducing or capturing any of the Protected Information.

        Notwithstanding this provision, counsel for the Receiving Party may retain an archival

copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and



                                                11
 Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 12 of 14 PageID #:2464




consultant and expert work product, even if such materials contain Confidential Information.

Any such archival copies that contain or constitute Protected Information remain subject to this

Order.

         19.   Production of Undesignated Copies.           In the event that a Disclosing Party

produces two or more identical copies of a document of which at least one copy is designated as

CONFIDENTIAL or ATTORNEY’S EYES ONLYand at least one copy is not so designated,

once such a discrepancy is discovered, all copies of the document shall be treated with the

greatest amount of protection so designated. If a Receiving Party identifies such a discrepancy, it

shall promptly notify the Disclosing Party. Once the Disclosing Party identifies or becomes

aware of the discrepancy, it shall promptly notify all other parties to the Action.

         20.   Use of Confidential Information at Hearings or Trial. This Order shall not

prejudice in any way the rights of any party to introduce as evidence at trial or at a hearing or in

support of a motion any document, testimony, or other evidence subject to this Order that is

otherwise admissible, or prejudice in any way the rights of any party to object to the authenticity

or admissibility into evidence of any document, testimony, or other evidence subject to this

Order. A party that intends to present or that anticipates that another party may present Protected

Information at a hearing or trial shall bring that issue to the Court’s and parties’ attention by

motion or in a pretrial memorandum without disclosing the Protected Information. The Court

may thereafter make such orders as are necessary to govern the use of such documents or

information at trial, or hearing. Prior to any court proceeding in which Protected Information is

to be used, counsel will confer in good faith on such procedures that may be necessary or

advisable to protect the confidentiality of any such Confidential Information.




                                                 12
 Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 13 of 14 PageID #:2465




       21.        No Admissions by Designation. Nothing in this Order or any designation of

confidentiality hereunder, or any failure to make such designation, shall be used or characterized

by any party as an admission by a party or a party opponent. The parties agree that a designation

of Information as CONFIDENTIAL or ATTORNEY’S EYES ONLY is not intended to be and

shall not be construed as an admission that the Protected Information is relevant to a party’s

claims or defenses, nor subject to an applicable privilege or protection.

       22.        Survival. The treatment accorded under this Order shall survive the termination

of this Action.

       23.        Additional Protective Orders. This Order shall not prevent any party from

applying to the Court for further or additional protective orders, for the modification of this

Order, or from agreeing with the other parties to modify this Order, subject to the Court's

approval.


       It is SO ORDERED.

                                       Entered: December 17, 2018


                                       ______________________________________
                                       Manish S. Shah, U.S. District Judge




                                                 13
 Case: 1:18-cv-04971 Document #: 103 Filed: 12/17/18 Page 14 of 14 PageID #:2466




WE ASK FOR THIS:

___/s/ Kevin M. O’Hagan_____________
Kevin M. O’Hagan (ARDC No. 6211446)
James W. Davidson (ARDC No. 6281542)
Kristen A. Cemate (ARDC No. 6299262)
O’Hagan Meyer, LLC
One East Wacker Drive, Suite 3400
Chicago, Illinois 60601
T: 312.422.6100
F: 312.422.6110
kohagan@ohaganmeyer.com
Counsel for Defendants


/s/ Ricardo Meza
Kara Cenar, ND Ill. No. 6198864
kcenar@greensfelder.com
Ricardo Meza, N.D. Ill. No. 6202784
rmeza@greensfelder.com
Susan Meyer, ND. Ill. No. 6226450
smeyer@greensfelder.com
Dawn Johnson, ND Ill. No. 6216582
dmj@greensfelder.com
David Simmons, ND Ill. No. 6279420
ds@greensfelder.com
Thadford A. Felton, ND Ill. No. 6224896
taf@greensfelder.com
200 West Madison Street, Suite 3300
Chicago, IL 60606
Telephone: 312-419-9090
Fax: 312-419-1930
Counsel for Plaintiff




                                          14
